Citation Nr: 1118137	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  03-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35.

3.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to December 1996.  The Veteran died in December 2000; the appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from two RO rating decisions.

In January 2002, the RO denied service connection for the cause of the Veteran's death and also denied entitlement to DEA under the provisions of 38 U.S.C. Chapter 35.  In February 2002, the RO denied the appellant's claim for service-connected burial benefits.  The appellant filed a notice of disagreement (NOD) with both of these decisions in May 2002.  In March 2003, the RO issued a statement of the case (SOC) addressing the claims for service connection for the cause of the Veteran's death and for DEA under the provisions of 38 U.S.C. Chapter 35; the RO did not issue a SOC on the claim for service-connected burial benefits at that time.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2003.  In February 2004, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claims.

In December 2003, the appellant and her two daughters testified during a hearing before the RO's Decision Review Officer, and, in March 2006, the appellant and one daughter testified during a Board of Veterans Appeals (Board) hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

In a July 2006 decision, the Board denied the claims for service connection for the cause of the Veteran's death and for DEA under the provisions of 38 U.S.C. Chapter 35.  The appellant, in turn, appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in October 2007, the Court granted a Joint Motion filed by counsel for the appellant and counsel for the VA Secretary, vacating the Board's decision, and remanding these matters to the Board for further proceedings consistent with the Joint Motion.

In October 2007 Joint Motion, the parties indicated that the Board failed to provide adequate reasons and bases on the matter of whether there is a causal connection between the Veteran's death and his service-connected disabilities.  The Board only addressed whether PTSD caused death and did not address whether any of the Veteran's service-connected disabilities were contributing factors in his death, and incorrectly indicated that the  appellant did not assert that the Veteran's service-connected disabilities caused or materially contributed to his death.  Furthermore, the VA opinion of record did not address whether any of the Veteran's service-connected disabilities, the treatment thereof, or any disability that was secondary to the service-connected disabilities was a contributory factor in the Veteran's death.  Finally, the parties indicated that the appellant's claim for DEA is inextricably intertwined with the claim for service connection for the cause of the Veteran's death.

While the appellant previously was represented by Veterans of Foreign Wars, in November 2007, the appellant granted a power-of-attorney in favor of private attorney Sean A. Ravin with regard to the claims on appeal.  The appellant's current attorney has submitted written argument on her behalf.  The Board has recognized the change in representation.

In February 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include further development of the evidence; the Board also directed that the RO issue a SOC on the denial of service-connected burial benefits.   In August 2009, the RO issued an SOC on the claim for service-connected burial benefits, and the appellant filed a substantive appeal for this issue in September 2009.  After completing requested development, the RO continued to deny the claims (as reflected in an August 2010 (SSOC) and returned all three matters to the Board for appellate consideration.


FINDINGS OF FACT

1.  All notification action and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  The Veteran died on December [redacted], 2000, as a result of a self-inflicted gunshot wound.

3.  At the time of the Veteran's death, service connection was in effect for bronchial asthma (rated as 60 percent disabling), plantar fasciitis of the right foot (rated as 10 percent disabling), impingement syndrome of the right shoulder (rated as 10 percent disabling), status post anterior cruciate ligament repair of the left knee (rated as 10 percent disabling), degenerative changes of the lumbar spine (rated as noncompensable), lipoma excision scar on the abdomen (rated as noncompensable), plantar fasciitis of the left foot (rated as noncompensable), and patellofemoral pain syndrome of the right knee (rated as noncompensable).  His combined disability rating was 70 percent, effective January 1, 1997.

4.  There is no competent evidence or opinion even suggesting that any of the Veteran's service-connected disorders caused or contributed to his death.

5.  While the appellant attributes the Veteran's death to PTSD, the Veteran did not have any service-connected psychiatric disability, and competent medical opinion indicates that it is not likely that PTSD caused the Veteran's suicide; a diagnosis of PTSD could not be substantiated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.312 (2010).

2.  The criteria for payment of DEA benefits, under the provisions of 38 U.S.C.A. Chapter 35, are not met.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3021, 21.3030 (2010).

3.  The criteria for service-connected burial benefits are not met.  38 U.S.C.A. §§ 2302, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.1600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in May and December 2001 pre-rating letters, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for service connection for the cause of the Veteran's death, on which all of the claims are based, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The January 2002 RO rating decision reflects the initial adjudication of the claims after issuance of the May and December 2001 letters.

Post rating, a March 2008 letter provided the appellant with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  This letter also provided the appellant with notice consistent with Hupp.  After issuance of the March 2008 letter, and opportunity for the appellant to respond, the August 2010 SSOC reflects readjudication of the claims.  Hence, the appellant is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of March 2003, December 2008, April 2009, and July 2010 VA opinions.  Also of record and considered in connection with the appeal are the appellant's RO and Board hearing transcripts, along with various written statements provided by the appellant, and by her friends, daughters, and attorney, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with any of the claims on appeal is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

A.  Service Connection for Cause of the Veteran's Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for disability (or death) that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

Considering the evidence of record in light of the above-noted legal authority, the Board finds that a disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.

The Veteran died on December [redacted], 2000.  The death certificate lists the immediate cause of death as a self-inflicted gunshot wound to the head; no contributory conditions are listed.  An autopsy toxicology report showed a blood-alcohol content of 0.15 percent.  The medical examiner investigated and reported that the Veteran, after spending the day drinking beer and making threats about killing his daughters, had herded his wife and daughters into the kitchen and threatened them with a pistol; he eventually fired two shots into the kitchen and then killed himself with the third shot.  The medical examiner reported that the Veteran was known to neighbors as very controlling and quick to anger, that he would experience extreme mood swings, and that his anger would escalate when drinking; the Veteran also frequently made demeaning comments about his wife and daughters.  The medical examiner noted that, according to the Veteran's wife, the Veteran had been a Navy SEAL in the Persian Gulf and reportedly suffered some symptoms of PTSD, including fear of fireworks and significant mood swings.

During the Veteran's lifetime, service connection had been established for bronchial asthma (rated as 60 percent disabling), plantar fasciitis of the right foot (rated as 10 percent disabling), impingement syndrome of the right shoulder (rated as 10 percent disabling), status post anterior cruciate ligament repair of the left knee (rated as 10 percent disabling), degenerative changes of the lumbar spine (rated as noncompensable), lipoma excision scar on the abdomen (rated as noncompensable), plantar fasciitis of the left foot (rated as noncompensable), and patellofemoral pain syndrome of the right knee (rated as noncompensable).  His combined disability rating was 70 percent, effective January 1, 1997.

In connection with her February 2001 claim, the appellant indicated that the Veteran's mental and physical health was not the same after he returned from Persian Gulf service.  He always talked about his friends that were killed and his having to kill.  While there, he developed bronchial asthma with rhinitis.  The combination of all is what caused the Veteran to take his life.

The record reflects the appellant's contention that the Veteran had undiagnosed PTSD due to combat during the Persian Gulf War, and that his PTSD resulted in the Veteran's behavioral problems and eventual suicide.  Alternatively, the appellant has also asserted that the combination of the Veteran's service-connected disabilities resulted in his death.

Private treatment records dated from December 1998 to September 2000 show that the Veteran was seen on numerous occasions for pain in his low back and right knee.  He was given prescription medicine for his pain.

In support of her claim, the appellant submitted statements from neighbors F.J.V. and D.R.V., from neighbors A.F.M. and C.S.M., from neighbor C.M., and from sister-in-law R.P.  These letters generally state, based on the writers' acquaintance with the Veteran, that the Veteran had PTSD-like symptoms of anger, survivor guilt, and exaggerated startle response, as well as a problem with alcohol; the writers recounted that the Veteran had told them about being a Navy SEAL performing covert missions in the Persian Gulf, and the writers stated their opinion that the Veteran's observed behavior was attributable to his reported combat experiences.

In his April 2002 written statement, F.J.V. indicated that the Veteran confided to him about his exposure to chemicals in service.  The Veteran had indicated that he had been told that he would lose about fifteen years off his life due to this exposure.  He revealed that he had cancer and took prescription pain medication for his pain.

In March 2003, the RO forwarded the Veteran's claims file to a VA psychiatrist to obtain a medical opinion addressing two questions; (1) whether the Veteran had PTSD, and (2) whether it was as likely as not that PTSD was the cause of the Veteran's suicide.  The VA psychiatrist reviewed the letters submitted by the Veteran's neighbors and sister-in-law, as well as the police report and the statements by the Veteran's wife (the present appellant).  The physician stated that there was no pattern of avoidant behavior noted, and no pattern of other symptoms, that would suggest PTSD.  Accordingly, the psychiatrist indicated that a review of the file did not substantiate a diagnosis of PTSD; from the evidence, it appeared that there was basically a pattern of substance abuse followed by an unfortunate suicide.  Therefore, the psychiatrist opined that a diagnosis of PTSD could not be substantiated, and that it was not likely that PTSD was the cause of the Veteran's suicide.

During the December 2003 DRO hearing, the appellant testified that the Veteran was normal before the Persian Gulf War, but that he began to exhibit aberrant behavior immediately after his return from that war (anxiety, night sweats, insomnia, depression, sensitivity to noise, suicide threats).  She testified that the Veteran had an alcohol problem before the war, but that he quit drinking before the war and resumed drinking after his return.  The appellant's daughter P.P. testified that the Veteran was dramatically changed on his return from the war, including temper tantrums over trivial items and loss of interest in activities that he formerly enjoyed, such as Christmas; the Veteran also spoke often of death and suicide and acted in an obsessive, hyper-controlling manner toward his family.  The appellant's daughter M.P. testified that after his return from the Persian Gulf, the Veteran was severe on the family, and was depressed and anxious; in her opinion, the Veteran had PTSD but he was too proud to seek help so the condition was not diagnosed during his lifetime.

During the March 2006 Board hearing, the appellant, and her daughter, P.P., testified that the Veteran's behavior after his return from the Persian Gulf War was markedly different from his behavior before the war.  The appellant testified that after the Persian Gulf War, the Veteran was anxious, prone to crying, unable to watch war movies, and susceptible to flashbacks if he heard noise such as firecrackers.  P.P. testified that before the Persian Gulf War, the Veteran enjoyed Christmas and birthdays, but those activities ended on his return from the War.  P.P. stated that her belief that there are sealed records that would prove the Veteran experienced traumatic events during the war.  The appellant and P.P. both testified that the Veteran refused to see a psychiatrist or a counselor for his symptoms.

In December 2008, the Veteran's claims file was reviewed by a VA physician.  The physician indicated that he had no doubt that the Veteran's experiences in the Persian Gulf meet the DSM-IV stressor criteria for PTSD; however, not everyone who goes to combat develops PTSD.  The physician noted that all of the letters provided by the Veteran's family and friends indicate that he had trouble when he was drinking alcohol.  It was noted that he had a blood alcohol level of 0.15 at the time he committed suicide.  There were no lay or medical records suggesting that the Veteran demonstrated irritability, nightmares, or other symptoms suggestive of PTSD.  He worked full-time and did well at it.  The Veteran's documented strange behavior during fireworks might suggest PTSD; however, it does not meet all of the criteria for PTSD, such as persistent vigilance, avoidance, exaggerated startle response, irritability, or intrusive thoughts.  Those could only have been ascertained from the Veteran having been examined during his lifetime, which he was not.  Furthermore, there was no evidence that the Veteran had any social or occupational impairment on an ongoing basis.  His impairments came about when he drank.  Likely, the Veteran was bothered by some disturbing memories from the War, but it was noteworthy that one of the letters indicated that the Veteran insisted that people always spoke of military service respectfully.  This suggested that he did not have disillusionment with the service, which is typical for PTSD.  The examiner could not justify a diagnosis of PTSD based on a review of the claims file.

The examiner noted that the Veteran had severe asthma and was service connected for a number of other disabilities.  However, the examiner could not say for sure whether there was a combination of his other physical problems that may have led to his suicide.  In his opinion, the Veteran's drinking was probably the primary cause of his suicide.  He opined that the Veteran's suicide was less likely as not caused by or a result of his numerous service-connected disabilities.

In April 2009, the Veteran's claims file was again provided to a VA physician for review.  His post-service private records show treatment for asthma, which was noted to be well-controlled, low back pain, and a testicular varicocele.  There was no documentation in the private records of any concerns or discomforts related to any of the Veteran's other service-connected disabilities.  There was no information in the claims file to suggest that his service-connected conditions caused or contributed substantially or materially to the Veteran's death.  His bronchial condition appeared stable with his current treatment regiment, and there was no documentation in the records that suggested impaired quality of life secondary to plantar fasciitis, knee pain, shoulder pain, or scar.  The Veteran was treated for low back pain and sciatica with evidence of response to treatment.  The letters from the Veteran's friends and family suggested a likeable person with a labile personality that, perhaps, consumed too much alcohol.  The examiner opined that the Veteran's service-connected disabilities did not cause or contribute substantially or materially to his demise.

In July 2010, the Veteran's claims file was provided to a VA examiner for review.  The private treatment records were reviewed and noted.  They showed treatment for syncope, asthma, testicular varicosities, left groin discomfort and left testicular discomfort with left otalgia, right ear trauma, left varicocele, adverse reaction to flu vaccine, mild to moderate asthma, right knee pain, low back pain, chest pain, viral syndrome, left foot callus, right knee injury, and left wrist sprain.  There was no documentation of treatment for psychiatric disability.  The examiner opined that the claims file does not support the contention that the Veteran's cause of death was secondary to service-connected disabilities, treatment for service-connected disabilities, or psychiatric disability other than PTSD, which caused or contributed substantially or materially to result in his death from suicide.

The Board notes that the appellant has submitted into evidence a copy of the Veteran's last will and testament (executed in March 1996), but there is nothing in this document pertinent to the issues currently on appeal.  Similarly, the file contains the Veteran's treatment records from Kaiser Permanente for the period January 1998 to November 2000; these records do no show any indication of PTSD or other mental disorder and accordingly have no evidence relevant to the issues on appeal.

Considering the claim in light of the pertinent evidence noted above, the Board finds that service connection for the cause of the Veteran's death must be denied.  A VA psychiatrist has rendered an informed opinion, based on symptoms as reported by the Veteran's family and acquaintances by the police report of the Veteran's death, that the Veteran cannot be diagnosed with PTSD, and that it is not likely that the Veteran's suicide was due to PTSD.  Furthermore, two opinions provided by VA physicians indicate that none of the Veteran's service-connected disabilities contributed materially or substantially in producing his death.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Significantly, neither the appellant nor her attorney has presented, identified, or even alluded to any contrary medical opinion.

In addition to the medical evidence cited above, the Board has carefully considered the assertions of the appellant and her daughters that the Veteran's death was the result of undiagnosed service-connected PTSD or a combination of his service-connected disabilities.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  See, e.g., Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, questions of diagnosis and etiology of a disability are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  There is no indication that the appellant or her daughters are other than laypersons without the appropriate medical training and expertise, so they are not competent to provide a probative (persuasive) opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge.")

Similarly, the Board has carefully reviewed the statements by the Veteran's neighbors and by his sister-in-law, all of which describe the Veteran as having aberrant symptoms which the writers believe show the presence of PTSD.  However, the writers of those letters are not shown to be medical professionals and are then not competent to diagnose PTSD.  Id.  The Board also notes that the VA psychiatrist who reviewed those letters in March 2003 found them to be evidence against a diagnosis of PTSD, since, in the psychiatrist's opinion the totality of the symptoms described were, in fact, inconsistent with a clinical diagnosis of PTSD.

For all the foregoing reasons, the Board concludes that the claim for service connection for the cause of the Veteran's death must be denied.  In arriving at this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Entitlement to Survivors' and Dependents' Educational Assistance

Survivors' and Dependents' Educational Assistance (DEA) is provided for the purpose of educating children whose education would otherwise be impeded of interrupted by the disability or death of a parent from a disease or injury incurred or aggravated in military service, and is also provided to the surviving spouses of veterans who have died of service-connected disabilities.  38 U.S.C.A. § 3500 (West 2002).

A child is eligible to receive DEA if the parent died of a service-connected disability, or died while totally and permanently disabled from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021(a)(1).  A surviving spouse is eligible to receive DEA if the deceased spouse died under the above circumstances.  38 U.S.C.A. § 3501(a)(1)(B); 38 C.F.R. § 21.3021(a)(2).

In this case, as explained above, the late Veteran did not die of a service-connected disability, and he was not permanently and totally disabled from a service-connected disability at the time of this death.  Hence, the basic eligibility requirements for DEA are not met, and the claim for those benefits must be denied.

C.  Entitlement to Service-Connected Burial Benefits

The term "burial benefits" means payment of money toward funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), (b).

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

As noted above, service connection for the cause of the Veteran's death has been denied.  As such, service-connected burial benefits cannot be awarded.

As a final note, the Board points out that, if a veteran's death is not service-connected, entitlement to burial benefits may be based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a veteran dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).

In this case, however, the appellant has not asserted entitlement to nonservice-connected burial benefits, nor does the record reflect that the requirements for award of such benefits under any of the above-noted circumstances are met.


ORDER

The claim for service connection for the cause of the Veteran's death is denied.

The claim for DEA under the provisions of 38 U.S.C.A. Chapter 35 is denied.

The claim for service-connected burial benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


